Title: Editorial Note on Requests to Be Selected a Free Port, 1783
From: 
To: 


          As soon as the preliminary peace was settled in January, Franklin
            began receiving appeals from Frenchmen who believed him capable of influencing their government’s selection of free ports for American goods. We
            summarized those appeals in volume 39,
            and continue here to summarize the letters he received during the period of this
            volume.
          On May 16 a lawyer named Denans from La Seyne sent an eightpage letter extolling the
            advantages of his city, a port on the Bay of Toulon. He also sent an undated eight-page
            “Mémoire Instructif” on the same subject. Denans observed in his letter that Silas Deane had stayed in La Seyne rather than
            Toulon when returning to America in 1778. The bay not only was a safe refuge from storms but also, because of the
            fortifications of Toulon, was well defended from any enemy incursion. Franklin wrote,
            “answd May 30,” on the letter, but his response has not been located.
          Writing as the mayor and consul of Saint-Nazaire, a few miles west of Toulon and La
            Seyne, the sieurs Icard and Monge praised their port in a letter of June 8 and forwarded
            a now-missing memoir. Around the same
            time, Franklin received a letter referring to several previous communications about
            ports in the Saintonge region. The original was forwarded to Vergennes by William Temple
            Franklin; an undated copy in L’Air de Lamotte’s hand survives among Franklin’s papers,
            with Temple’s draft of a note, written at Versailles on June 10, forwarding the letter.
            The writer was undoubtedly the chevalier Louis-Honoré Froger de La Rigaudière. Finally, on July 22 the director and four
            syndics of the Chamber of Commerce of Aunis renewed their arguments of January 31 on
            behalf of La Rochelle.
        